Citation Nr: 0309281	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a nervous condition 
with loss of sleep and stress.

2.  Entitlement to service connection for a heart condition, 
including hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for scars of both legs.

5.  Entitlement to service connection for residuals of 
dislocated shoulders.

6.  Entitlement to service connection for a neck disability.  

7.  Entitlement to service connection for metal in the right 
eye.

8.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1998 and February 2000 rating decisions of 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In the February 2000 rating decision, the RO denied service 
connection for nerve damage to both hands, tinnitus, and 
metal in the right eye; denied an increased rating for 
residuals of a right wrist navicular fracture; denied 
benefits under 38 U.S.C.A. § 1151 for residuals of a 
herniated nucleus pulposus at L4-5 as a result of treatment 
at a VA facility; and granted benefits under 38 U.S.C.A. 
§ 1151 for scars of the back and lower extremities as a 
result of treatment at a VA facility and assigned a 
noncompensable rating effective February 17, 1998.  The 
veteran filed a notice of disagreement with the denials and a 
statement of the case was issued in April 2000 on the issues 
of entitlement to service connection for nerve damage to the 
hands, entitlement to an increased rating for residuals of a 
right wrist navicular fracture, and entitlement to benefits 
under 38 U.S.C.A. § 1151 for residuals of a herniated nucleus 
pulposus at L4-5 as a result of treatment at a VA facility.  
However, the veteran has not filed a substantive appeal 
pertaining to these issues and they have not been certified 
for appellate review.  They will not be addressed in this 
decision.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in April 2003.  However, he 
failed to report and the hearing was canceled.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that the case is not yet ready for appellate 
disposition.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), that eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); see also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 appears to 
hold that the VCAA is retroactively applicable to claims 
pending on the date of enactment.  Further, the regulations 
issued to implement the VCAA are to be applicable to "any 
claim for benefits received by VA on or after November 9, 
2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  

This matter arises, in part, from an appeal filed by the 
veteran to a rating decision dated in June 1998, prior to the 
effective date of the VCAA.  The record shows that the RO has 
not referenced or discussed the VCAA in adjudicating the 
veteran's claims for entitlement to service connection for a 
nervous condition, a heart condition, including hypertension, 
diabetes mellitus, scars of both legs, residuals of 
dislocated shoulders and a neck disability.  In particular, 
the record does not show that the RO provided notice of the 
VCAA to the veteran and his representative, including the 
division of responsibilities between VA and the claimant in 
obtaining evidence pertaining to these claims, either by a 
notice letter of its own or by adopting a copy of the 
recommended VCAA notice letters provided by the Veterans 
Benefits Administration.  Such notice has been deemed 
mandatory by the Court.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Furthermore, as briefly discussed above, in the February 2000 
rating decision, the RO denied the veteran's claims for 
service connection for metal in the right eye, and tinnitus.  
The veteran filed a notice of disagreement pertaining to 
these issues in March 2000.  However, they were not included 
in the April 2000 statement of the case or the November 2002 
supplemental statement of the case.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that where a notice of 
disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  

Under the circumstances described above, this case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law for all issues 
addressed in this Remand.  

2.  The RO should determine whether the 
veteran should be afforded any VA 
examinations in order to comply with the 
VCAA.  

3.  The RO should provide the veteran and 
his representative with a statement of 
the case pertaining to the issues of 
entitlement to service connection for 
metal in the right eye and tinnitus.  The 
veteran should also be advised of what 
actions he must take in order to perfect 
an appeal on these issues if he wishes 
them to be considered by the Board.  

4.  Upon completion of the above, the RO 
should readjudicate the veteran's claims 
for entitlement to service connection for 
a nervous condition, a heart condition, 
including hypertension, diabetes 
mellitus, scars of both legs, residuals 
of dislocated shoulders, and a neck 
disability.  If any of the determinations 
remain adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

The veteran need take no action until otherwise notified; 
however, he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


